Citation Nr: 0008184	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  94-11 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral sore feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to July 
1946. 
 
This appeal arises from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the veteran's claim of 
entitlement to service connection for bilateral sore feet.  
The veteran appealed, and in August 1996, the Board remanded 
the claim for additional development.  The RO most recently 
denied the claim in November 1999.


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  If a 
condition noted during service is not shown to be chronic, 
then generally a continuity of symptoms after service is 
required for service connection.  38 C.F.R. § 3.303(b).  

The veteran essentially asserts that he developed chronic 
foot pain during service, and that he has had foot pain since 
his separation from service.  In particular, he argues that 
military physicians failed to diagnose and treat an 
infection/rheumatic fever in time, and with sufficient 
antibiotics, to prevent damage to joints, including his feet, 
and that he currently has bilateral sore feet as a result.  

The Board notes that in December 1998, the RO granted service 
connection for rheumatic mitral stenosis, status post mitral 
valve replacement.

The veteran's service medical records show that in January 
1945, he was treated for scarlet fever, and he spent about 21 
days in quarantine.  In late May 1945, he began receiving 
treatment for complaints of foot pain, and he was initially 
given a diagnosis of "arthritis, multiple, acute.  On 
examination, the extremities were negative.  He was 
discharged after about four days.  In late June 1945, he was 
again treated for complaints of sore feet, which he dated 
back to his bout with scarlet fever while in boot camp.  The 
examiner indicated that the symptomatology seemed out of 
proportion to the physical findings.  X-rays revealed no bony 
changes.  The diagnosis was "diagnosis undetermined 
(metatarsalgia)."  Psychiatric evaluation was recommended.  
In July 1945, the veteran received a course of treatment for 
foot pain.  His initial diagnosis was flat foot, bilateral, 
and his final diagnosis was "no disease."  The veteran's 
separation examination report, dated in July 1946, does not 
note any defects.  

Post-service medical evidence includes VA outpatient reports, 
dated between January 1989 and July 1998, which show several 
treatments for foot pain, with diagnoses that include chronic 
plantar fasciitis, and chronic ankle/heel pain.  A report 
from Suburban Radiological Consultants, dated in September 
1992, shows that the veteran was diagnosed with degenerative 
arthritis of the MP (metatarsophalangeal) joint, a small 
plantar heel spur and Achilles tendon spur, and probable old 
healed fracture proximal phalanx second toe.

In August 1996, the Board remanded this claim.  A review of 
the Board's August 1996 remand shows that the Board directed 
the RO to schedule the veteran for a VA podiatry examination, 
and that "the podiatrist must be requested to provide an 
opinion as to whether it is at least as likely as not that 
any foot disorder(s) found on examination are related to 
service documentation of treatment of the veteran for 
bilateral foot symptomatology.  The opinions provided must be 
accompanied by a complete rationale."  

The RO subsequently scheduled the veteran for an examination.  
A review of the January 1999 VA foot examination report, 
written by James E. Stevenson, M.D., shows that the veteran 
complained of a history of foot pain dating back to his 
service, as well as a recent history of a fracture second 
phalanx.  X-rays of the left and right ankles were normal.  
The relevant assessment was "Chronic foot pain, onset circa 
1945-1946, with initial diagnosis of metatarsalgia.  Clinical 
symptoms suggest mostly plantar fasciitis to this examiner.  
Please see podiatrist's opinion for definitive assessment."

A podiatry examination report, dated in January 1999, written 
by Kenneth G. Carter, M.D., shows that Dr. Carter noted that 
the veteran, "[D]emonstrates mild left forefoot and rearfoot 
varus for which he compensates [for] by pronation.  This 
causes strain of plantar fasciitis leading to calcaneal 
spurring."  The assessment was chronic heel pain, bilateral 
heel with small calcaneal spur and associated plantar 
fasciitis.

In March 1999, the RO sent a second request to the Chief, C&P 
(Compensation and Pension) Exam Service.  The RO stated, 
"This is a BVA remand.  We need additional information from 
the podiatrist who examined the veteran on 1-12-99 in order 
to satisfy their requirements.  Please have him review his 
examination report and then provide us with answers to the 
following questions: Your examination report shows that the 
underlying cause of the veteran's plantar fasciitis with 
calcaneal spurring is bilateral varus with compensatory 
pronation.  Is the bilateral varus congenital?  If the answer 
is yes, was it aggravated by the veteran's military service?  
If the answer is no, was it caused or aggravated by any 
incident during military service?" 

In April 1999, the RO received the following response from 
Dr. Carter, scrawled on the face of the RO's March 1999 
request.  Dr. Carter wrote, "Everyone has an inherent foot 
type.  The pronation can lead to an acquired deformity and 
symptoms such as plantar fasciitis.  This may or may not 
reveal calcaneal spurring depending on duration and severity 
of inflammation."

A review of the veteran's representative's written brief, 
dated in March 2000, shows that it is argued that the Dr. 
Carter's examination reports are insufficiently responsive to 
the Board's remand, and that the claim should be remanded for 
another opinion.  Citing Stegall v. West, 11 Vet. App. 268 
(1998).  For the following reasons, the Board agrees: Dr. 
Stevenson's report shows that he reviewed the veteran's 
claims file, and although he suggested that a podiatrist's 
opinion be obtained, his diagnosis links chronic foot pain to 
the veteran's service.  In contrast, neither of Dr. Carters's 
reports discusses the veteran's complex inservice history of 
foot pain, which included diagnoses of scarlet fever, flat 
feet, metatarsalgia, and arthritis, nor do Dr. Carters's 
reports indicate whether or not his opinions are based on a 
review the veteran's claims file.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 
(1993).  In addition, the April 1999 "addendum" is written 
in generalities, with no discussion of clinical findings 
particular to this veteran.  Furthermore, a review of Dr. 
Carter's January 1999 examination report, and the April 1999 
"addendum," shows that his responses did not address either 
the RO's questions as set forth in their March 1999 request, 
or the Board's request for an opinion as set forth in its 
August 1996 remand.  

Based on the foregoing, the Board finds that the examination 
reports did not conform to all of the directions set forth in 
the Board's August 1996 remand.  Therefore, further 
development is required.  The U.S. Court of Appeals for 
Veterans Claims (Court) has indicated that a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand orders.  The Court further 
indicated that it constitutes error on the part of the Board 
to fail to insure compliance.  Stegall.  

While the Board recognizes that another remand will further 
delay resolution of the veteran's appeal, in view of the 
holding of the Court in Stegall, the Board is of the opinion 
that it may not proceed with appellate review at this time.

For the reasons set forth above, this case is REMANDED for 
the following actions: 

1.  Any pertinent VA medical reports not 
already of record should be obtained and 
associated with the claims file. 

2.  The RO should arrange for the veteran 
to be accorded an examination by a VA 
podiatrist who has not previously 
examined him, if available, to determine 
whether the veteran has a disorder of the 
feet related to his service.  If the 
veteran is found to have a congenital 
foot disorder, the examiner should 
express an opinion as to whether it is at 
least as likely as not that such 
congentital foot disorder was aggravated 
by the veteran's service.  A detailed 
review of the veteran's history is 
requested.  Such report must include a 
complete rationale for all opinions 
expressed.  The entirety of the veteran's 
claims folder and a copy of this REMAND 
are to be provided to the examiner for 
use in the study of this case.  Since it 
is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1999), copies of all 
pertinent medical records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  After the development requested has 
been completed, the RO should review the 
expanded record and determine whether the 
veteran's claim can be granted.  If the 
RO's determination is adverse to the 
veteran, then he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.





The purpose of this remand is to comply with the holdings of 
the Court and to ensure due process of law.  The Board 
intimates no opinion as to the final outcome warranted.  The 
veteran is free to submit additional evidence in support of 
his claim. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

 

